                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

ELIZABETH SMITH,                          )
                                          )
                     Plaintiff,           )
       v.                                 )      No. 2:19-cv-00310-GZS
                                          )
ROBERT P. SMITH, et al.,                  )
                                          )
                     Defendants           )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 8) filed July 18, 2019, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF No. 1) is

DISMISSED pursuant to 28 U.S.C. §1915(e)(2). Accordingly, Plaintiff’s Motion to Stay

(ECF No. 2) is MOOT.

                                                 _/s/ George Z. Singal        __
                                                 United States District Judge

Dated this 19th day of August, 2019.
